ORDER
PER CURIAM:
Following a jury trial, James Litteer was found to,be a sexually violent predator under § 632.480, RSMo, and was committed to involuntary confinement in the custody of the Department of Mental Health. Litteer appeals. He argues that the. evidence was insufficient to prove clearly and convincingly that his diagnosis of antisocial personality disorder made him more likely than not to commit future predatory acts of sexual violence if hot confined to a secure facility. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting 'forth the reasons for this order. Rule 84.16(b).